Citation Nr: 0715601	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1978 to April 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
bilateral hammertoes because evidence submitted was not new 
and material.  

The Board remanded the case to the RO for further development 
in September 2006.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  In an unappealed April 2000 rating decision, the RO 
denied service connection for a back condition because new 
and material evidence had not been submitted.

2.  Evidence received since the April 2000 RO decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
hammertoes.


CONCLUSIONS OF LAW

1. The April 2000 RO decision, which denied service 
connection for hammertoes, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2. The evidence received subsequent to the April 2000 RO 
decision is not new and material; the claim for service 
connection for bilateral hammertoes is not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Pursuant to the September 2006 remand order, the RO issued 
VCAA compliant notice in September 2006.  The September 2006 
VCAA notice letter informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  The letter also asked the 
veteran to provide any evidence that pertains to his claim; 
and provided notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The September 2006 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence, and informed the veteran of the particular type of 
evidence needed to substantiate elements found to be 
insufficiently shown at the time of the April 2000 rating 
decision.  

The Board notes that VCAA compliant notice was not received 
prior to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was afforded a reasonable period to respond to the September 
2006 VCAA notice letter, and was afforded the opportunity to 
submit any additional evidence in support of his claim.  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure in notice timing is harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The RO previously considered and denied the veteran's claim 
for service connection for bilateral hammertoes in August 
1980, March 1993, July 1999, and April 2000.  The RO denied 
the veteran's initial claim for service connection for 
bilateral hammertoes in August 1980 because hammertoes were 
found to have existed prior to service, and were not 
aggravated in service.  The Board notes that the veteran's 
October 1978 enlistment examination shows that the veteran 
had hammertoes on enlistment.  Service medical records show 
that the veteran was seen in November 1978 with complaints of 
toe pain; physical examination showed that the veteran had 
hammertoes.  In March 1993 and July 1999 the RO found that 
new and material evidence adequate to reopen the veteran's 
previously denied claim had not been submitted.  

The last final rating decision was in April 2000.  In that 
decision, the RO again found that new and material evidence 
adequate to reopen the veteran's previously denied claim, 
stating that the claim was previously denied because there 
was no new factual basis to conclude that it was incurred in 
or aggravated beyond the normal progression by service.  The 
RO stated that additional records which show current 
treatment provide no new basis to link this condition to 
service. 

Evidence received subsequent to the April 2000 rating 
decision includes an October 2002 VA examination, VA 
outpatient treatment records from January 2001 to February 
2002, and private treatment records from June 2000.  The 
October 2002 VA examination indicates that the veteran has a 
current diagnosis of bilateral pes planus with hammertoes.  
VA outpatient treatment records from January 2001 to February 
2002 and private treatment records dated June 2000 show that 
the veteran has been treated for symptomatic bilateral 
hammertoes. 

The Board finds that although the evidence submitted after 
the August 2002 rating decision is new, it is not material.  
VA and private treatment records reflect a current diagnosis 
of bilateral hammertoes; however, that fact was established 
prior to the April 2000 rating decision.  The veteran had not 
established in-service incurrence or aggravation of the 
disability.  The evidence received subsequent to the April 
2000 rating decision does not raise a reasonable possibility 
of substantiating the claim.

C.  Conclusion
  
The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" sufficient 
to reopen the veteran's claim of entitlement to service 
connection for bilateral hammertoes.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.



ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral hammertoes is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


